DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021, 2/14/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barraud (US 2020/0203341).
Regarding claim 1, Barraud discloses, in at least figures 1F, 1G, 2, and related text, a semiconductor device comprising: 
a substrate (1, [64]); 
a 1st transistor (T1, [64]) formed above the substrate (1, [64]), the 1st transistor (T1, [64]) comprising a 1st channel set (5a/5b, [64], [66]) of a plurality of 1st nanosheet layers (5a/5b, [64]), a 1st gate structure (91, [67]) surrounding the 1st nanosheet layers (5a/5b, [64]), and 1st (51, [76]) and 2nd (52, [76]) source/drain regions at both ends of the 1st channel set (5a/5b, [64]); and 
a 2nd transistor (T2, [65]) formed above the 1st transistor (T1, [64]) in a vertical direction, the 2nd transistor (T2, [65]) comprising a 2nd channel set (5c/5d, [65], [66]) of a plurality of 2nd nanosheet layers (5c/5d, [64], [65], [66]), a 2nd gate structure (92, [69]) surrounding the 2nd nanosheet layers (5c/5d, [64], [65], [66]), and 3rd (53, [76]) and 4th (54, [76]) source/drain regions at both ends of the 2nd channel set (5c/5d, [65], [66]); 
wherein the 2nd source/drain region (52, [76]) has a greater width than the 4th source/drain region (54, [76]) so that the 4th source/drain region (54, [76]) vertically overlaps only a part of the 2nd source/drain region (52, [76]), 
wherein the semiconductor device further comprises a source/drain contact structure (70/72, [81]) connected to the 2nd source/drain region (52, [76]) through a space where the 4th source/drain region (54, [76]) does not vertically overlap the 2nd source/drain region (52, [76]) (figures).
Regarding claim 2, Barraud discloses the semiconductor device of claim 1 as described above.
Barraud further discloses, in at least figures 1F, 1G, 2, and related text, the source/drain contact structure (70/72, [81]) laterally contacts a side surface of the 4th source/drain region (54, [76]) and contacts a top surface of the 2nd source/drain region (52, [76]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Barraud (US 2020/0203341) in view of Lilak (US 2019/0393214).
Regarding claim 3, Barraud discloses the semiconductor device of claim 1 as described above.
Barraud does not explicitly disclose the 1st nanosheet layers have a greater width than the 2nd nanosheet layers, and wherein the 2nd channel set vertically overlaps only a part of the 1st channel set.
Lilak teaches, in at least figure 2 and related text, the device comprising the 1st nanosheet layers (211, [53]) have a greater width than the 2nd nanosheet layers (231, [53]), and wherein the 2nd channel set (231, [53]) vertically overlaps only a part of the 1st channel set (211, [53]), for the purpose of providing stacked nanowire transistors having lower gate capacitance thereby increasing integration density and reducing power consumption and higher switching speed ([15]-[16]).
Barraud and Lilak are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Barraud with the specified features of Lilak because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Barraud to have the 1st nanosheet layers having a greater width than the 2nd nanosheet layers, and wherein the 2nd channel set vertically overlaps only a part of the 1st channel set, as taught by Lilak, for the purpose of providing stacked nanowire transistors having lower gate capacitance thereby increasing integration density and reducing power consumption and higher switching speed ([15]-[16], Lilak).
Regarding claim 6, Barraud discloses the semiconductor device of claim 1 as described above.
Barraud does not explicitly disclose a width of a 2nd nanosheet layer having a greatest width among the 2nd nanosheet layers is smaller than a width of a 1st nanosheet layer having a smallest width among the 1st nanosheet layers.
Lilak teaches, in at least figure 2 and related text, the device comprising a width of a 2nd nanosheet layer (231, [53]) having a greatest width among the 2nd nanosheet layers (231, [53]) is smaller than a width of a 1st nanosheet layer (211, [53]) having a smallest width among the 1st nanosheet layers (211, [53]), for the purpose of providing stacked nanowire transistors having lower gate capacitance thereby increasing integration density and reducing power consumption and higher switching speed ([15]-[16]).
Barraud and Lilak are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Barraud with the specified features of Lilak because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Barraud to have the width of a 2nd nanosheet layer having a greatest width among the 2nd nanosheet layers is smaller than a width of a 1st nanosheet layer having a smallest width among the 1st nanosheet layers, as taught by Lilak, for the purpose of providing stacked nanowire transistors having lower gate capacitance thereby increasing integration density and reducing power consumption and higher switching speed ([15]-[16], Lilak).
Regarding claim 7, Barraud in view of Lilak discloses the semiconductor device of claim 6 as described above.
Lilak further teaches, in at least figure 2 and related text, a number of the 2nd nanosheet layers (231, [53]) is greater than a number of the 1st nanosheet layers (211, [53]), for the purpose of providing stacked nanowire transistors having lower gate capacitance thereby increasing integration density and reducing power consumption and higher switching speed ([15]-[16]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barraud (US 2020/0203341) in view of Lilak (US 2019/0393214), and further in view of Reboh (US 2020/0098859).
Regarding claim 8, Barraud in view of Lilak discloses the semiconductor device of claim 7 as described above.
Barraud further discloses, in at least figures 1F, 1G, 2, and related text, a 1st source/drain contact structure (70/71, [81]) connected the 1st source/drain region (51, [81]); 
a 2nd source/drain contact structure (70/72, [81]) which is the source/drain contact structure connected to the 2nd source/drain region (52, [81]) through the space where the 4th source/drain region (54, [81]) does not vertically overlap the 2nd source/drain region (52, [81]); and 
wherein the 2nd source/drain contact structure (70/72, [81]) laterally contacts a side surface of the 4th source/drain region (54, [81]) and contacts a top surface of the 2nd source/drain region (52, [81]).
Barraud in view of Lilak does not explicitly disclose a gate contact structure connected to at least the 2nd gate structure; a 3rd source/drain contact structure connected to the 3rd source/drain region.
Reboh teaches, in at least figure 12A and related text, the device comprising a gate contact structure (140, [107]) connected to at least the 2nd gate structure (136, [107]); a 3rd source/drain contact structure (144, [107]) connected to the 3rd source/drain region (left 132, [107], figure), for the purpose of providing 3D stack of nanowires GAA FETs to improve the intrinsic performance of each transistor and improve the density of transistors within semiconducting devices ([2]-[3]).
Barraud, Lilak, and Reboh are analogous art because they all are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Barraud in view of Lilak with the specified features of Reboh because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Barraud in view of Lilak to have the gate contact structure connected to at least the 2nd gate structure; the 3rd source/drain contact structure connected to the 3rd source/drain region, as taught by Reboh, for the purpose of providing 3D stack of nanowires GAA FETs to improve the intrinsic performance of each transistor and improve the density of transistors within semiconducting devices ([2]-[3], Reboh).
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barraud (US 2020/0203341) in view of Lilak (US 2019/0393214), Reboh (US 2020/0098859), and further in view of Lu (US 2021/0280582).
Regarding claim 9, Barraud in view of Lilak and Reboh discloses the semiconductor device of claim 8 as described above.
Barraud in view of Lilak and Reboh does not explicitly disclose 1st to 4th metal patterns formed above the 2nd transistor, wherein the 1st metal pattern is connected to the 1st source/drain contact structure to provide one of a positive supply voltage and a negative supply voltage, wherein the 2nd metal pattern is connected to the 2nd source/drain contact structure, wherein the 3rd metal pattern is connected to the gate contact structure, and wherein the 4th metal pattern is connected to the 3rd source/drain contact structure to provide the other of the positive supply voltage and the negative supply voltage.
Lu teaches, in at least figures 4B, 4C, and related text, the device comprising 1st to 4th metal patterns (410(D), 410(B), 410(A), Vout, [48]) formed above the 2nd transistor (402-2, [47]), wherein the 1st metal pattern (410(D), [48]) is connected to the 1st source/drain contact structure (via 420, [51]) to provide one of a positive supply voltage and a negative supply voltage (the limitation of “provide one of a positive supply voltage and a negative supply voltage” has not patentable weight because it is interpreted as operational function), wherein the 2nd metal pattern (410(B), [48]) is connected to the 2nd source/drain contact structure (via 426A, [52]), wherein the 3rd metal pattern (410(A), [48]) is connected to the gate contact structure (via 416, [50]), and wherein the 4th metal pattern (Vout, [48]) is connected to the 3rd source/drain contact structure (via 426B, [52])to provide the other of the positive supply voltage and the negative supply voltage (the limitation of “provide the other of the positive supply voltage and the negative supply voltage” has not patentable weight because it is interpreted as operational function), for the purpose of reducing a number of vias from a semiconductor layer of the 3D CMOS cell circuit to metal interconnect layers and reducing a number of metal traces in the metal layers ([8]).
Barraud, Lilak, Reboh, and Lu are analogous art because they all are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Barraud in view of Lilak and Reboh with the specified features of Lu because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Barraud in view of Lilak and Reboh to have the 1st to 4th metal patterns formed above the 2nd transistor, wherein the 1st metal pattern is connected to the 1st source/drain contact structure to provide one of a positive supply voltage and a negative supply voltage, wherein the 2nd metal pattern is connected to the 2nd source/drain contact structure, wherein the 3rd metal pattern is connected to the gate contact structure, and wherein the 4th metal pattern is connected to the 3rd source/drain contact structure to provide the other of the positive supply voltage and the negative supply voltage, as taught by Lu, for the purpose of reducing a number of vias from a semiconductor layer of the 3D CMOS cell circuit to metal interconnect layers and reducing a number of metal traces in the metal layers ([8], Lu).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 6-8 and 11 that recite “a 1st metal pattern buried in the substrate, wherein the 1st metal pattern is connected to the 1st source/drain contact structure to provide one of a positive supply voltage and a negative supply voltage” in combination with other elements of the base claims 1, 6-8 and 11.
Claims 13-20 and 22 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 13 that recite “a sum of effective channel widths of the 1st nanosheet layers is substantially equal to a sum of effective channel width of the 2nd nanosheet layers” in combination with other elements of the base claims 13.
Claims 24-26 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 24 that recite “at least one of the two 1st channel layers is not vertically overlapped by any one of the 2nd channel layers” in combination with other elements of the base claims 24.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811